JAMES G. TRUMP, SR., Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 478, 2008.
Supreme Court of Delaware.
Submitted: January 7, 2009.
Decided: March 6, 2009.
Before BERGER, JACOBS, and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 6th day of March 2009, after careful consideration of the opening brief, motion to affirm, and response thereto, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court=s well-reasoned decision dated August 25, 2008. The Superior Court did not err in concluding that appellant's third motion for postconviction relief was procedurally barred and that appellant had failed to overcome the procedural hurdles of Rule 61(i)(1)-(3).
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.